office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b07 jrussin posts-124550-14 uilc date date to nancy b romano area_counsel small_business self-employed from ricardo cadenas chief branch associate chief_counsel international subject litigation of usvi economic development program cases ty sec_2002 to this responds to your request concerning the impact of 715_f3d_455 3d cir aff’g in part and rev’g in part a f t r 2d d v i on cases involving taxpayers who appear to have participated in an arrangement described in notice_2004_45 2004_2_cb_33 meritless filing position based on sec_932 and sec_934 this memorandum should not be used or cited as precedent issue after the vento decision what factors should be applied to evaluate a claim of bona_fide residence in the u s virgin islands usvi in cases that factually are substantially_similar to those described in notice_2004_45 notice cases for taxable_year sec_2002 to conclusion the 11-factor facts-and-circumstances test set forth in 300_f2d_34 7th cir continues to provide the proper standard for evaluating a claim of bona_fide residence in the usvi for taxable_year sec_2002 to in a case described in notice_2004_45 the vento decision did not alter this standard the facts of the vento parents are distinguishable from the facts in most notice_2004_45 cases posts-124550-14 facts described by notice_2004_45 notice_2004_45 describes a scheme in which a taxpayer living and working in the united_states undertakes to i purport to become a usvi resident by establishing certain contacts with the usvi ii purport to terminate his or her existing employment relationship with his or her employer and iii purport to become a partner of a virgin islands limited_liability partnership that is treated as a partnership for u s tax purposes the taxpayer continues to provide substantially the same services to his or her former employer as before but the former employer makes payments to the usvi partnership which then passes the money to the taxpayer the usvi partnership either has already secured or then secures a reduction up to in usvi income_tax_liability under the usvi’s economic development program edp the taxpayer claims to be a bona_fide_resident of the usvi as required for the edp and claims an edp reduction in income_tax_liability on his or her usvi individual_income_tax_return the taxpayer claims that for purposes of computing his or her u s income_tax_liability the income is excluded under sec_932 notice_2004_45 states that the tax positions taken are highly questionable and in most cases meritless further stating that a claim of usvi residency for income_tax purposes may be considered without merit or fraudulent when the taxpayer continues to live and work in the united_states the notices of deficiency in these cases typically conclude that the taxpayer has entered into an abusive tax_avoidance scheme as described in notice_2004_45 this advice is provided based on the typical and shared elements in these cases law and analysis in vento the u s court_of_appeals for the third circuit applied the 11-factor standard set forth in 300_f2d_34 7th cir and held that the vento parents were bona_fide residents of the usvi as of date but that the three vento daughters were not the third circuit stated that t he district_court applied sochurek to this dispute and we will do so as well vento pincite the factors are intention of the taxpayer establishment of his home temporarily in the foreign_country for an indefinite period participation in the activities of his chosen community on social and cultural levels identification with the daily lives of the people and in general assimilation into the foreign environment physical presence in the foreign_country consistent with his employment nature extent and reasons for temporary absences from his temporary foreign home assumption of economic burdens and payment of taxes to the foreign_country marital status and residence of his family nature and duration of his employment whether his assignment abroad could be promptly status of resident contrasted to that of transient_or_sojourner treatment accorded his income_tax status by his employer accomplished within a definite or specified time good_faith in making his trip abroad whether for purpose of tax_evasion vento pincite quoting sochurek pincite posts-124550-14 when the third circuit’s factual findings with respect to the vento parents are compared with notice_2004_45 it is clear that vento is distinguishable from the typical notice_2004_45 case of particular significance the tax abuse in which the ventos had engaged was not with respect to rules exclusive to the usvi but rather involved a son of boss tax_shelter the typical notice_2004_45 case in contrast involves a direct abuse of a tax_benefit available solely through a usvi entity and expressly conditioned on bona_fide residence in the usvi furthermore the court’s specific factual findings with respect to the situation of the parents in vento are distinguishable from the typical notice_2004_45 case in many ways relevant to the sochurek standard the following discussion considers each of the relevant factors in turn the 11-factor test as noted in both sochurek and vento while not all sochurek factors will be present in every situation consideration and weight should be given to each factor that is applicable facts distinguishing the parents in vento from notice_2004_45 cases are expected to arise in consideration of factors and intention of the taxpayer the vento court found that the vento parents certainly decided to move to the virgin islands vento pincite in contrast the promotional materials described in notice_2004_45 falsely advised that participants could continue to live and work in the united_states and nevertheless be a bona_fide_resident of the usvi establishment of his home the third circuit found that the house in the usvi the ventos purchased and were renovating was not unlivable vento pincite n establishment of a home should take into consideration the type of property amount expended and type of accommodation by contrast to the ventos many notice_2004_45 taxpayers had only shared or short-term accommodations in the usvi physical presence mr vento was present in the usvi for the entire month of date a fact on which the court focused because his bona_fide residence was only at issue for that year vento pincite most notice_2004_45 cases involve more than one tax_year and in many cases bona_fide residence is at issue for an entire taxable_year even where a single month is critical the taxpayer may not be present for the entire month see vi derivatives llc v united_states no 06-cv-0012-jrs-rm d v i date and vifx llc v united_states no 06-cv-0013-jrs-rm d v i date granting government motions for partial summary_judgment sochurek f 2d pincite vento f 3d pincite pursuant to sec_908 of the american_jobs_creation_act_of_2004 p l the wording in code sec_932 was changed from at the close of the taxable_year to during the entire taxable_year effective for tax years ending after date posts-124550-14 assumption of economic burdens the court found that the vento parents had observed all the legal formalities of residency vento pincite in many notice_2004_45 cases the taxpayers maintain their driver’s licenses voting and other registrations in the united_states and not in the usvi marital status and residence of his family the third circuit found that mr and mrs vento lived with one another in the usvi vento pincite their daughters who lived elsewhere were adults and not dependents of their parents id by contrast many taxpayers in notice_2004_45 cases have spouses or minor children living outside the usvi nature and duration of his employment mr vento had sold the company he co- founded and began developing professional relationships in the virgin islands vento pincite by contrast typical notice_2004_45 participants return to the united_states as part of providing services to their former employers which do not benefit from the participants’ time in the usvi good_faith in its application of sochurek’s good_faith factor the third circuit found that two of the three usvi entities formed by the vento parents were bona_fide companies with non-tax business purposes and that richard vento’s establishment of business interests in the virgin islands supports his claim of bona_fide residency vento pincite in sochurek this factor turned on the absence of a scheme or arrangement relating to taxes sochurek pincite a typical notice_2004_45 case involves the use of a usvi partnership and sometimes additional entities in an attempt to convert u s -source income into income that is treated as effectively connected with the conduct_of_a_trade_or_business in the usvi claims of bona_fide residence when using such arrangements found highly questionable by notice_2004_45 are the clearest cases when individuals would fail to meet the good_faith factor in sum when challenging a bona_fide usvi residence position in a notice_2004_45 case the irs should carefully distinguish the facts from those involving the vento parents with respect to each applicable sochurek factor in particular the 11th good_faith factor where the direct usvi nexus presented by the abusive tax arrangement in which the taxpayers participated eg inappropriately claiming the edp benefit with respect to activities unconnected to the usvi is an important difference from vento limitations_period on assessment finally we note that it is not appropriate for the irs to concede automatically the statute-of-limitations issue often present in notice_2004_45 cases such a concession is appropriate only after a determination has been made under the sochurek standard that a taxpayer is a bona_fide usvi resident it is important to recognize that the holding in 140_tc_273 is limited to situations in which the posts-124550-14 taxpayer is a bona_fide_resident of the usvi for the tax_year in issue in such cases the period of limitations on assessment under sec_6501 begins to run upon the filing of the taxpayer’s filing of his return with the usvi bureau of internal revenue bir if a taxpayer is not a bona_fide_resident of the usvi then the filing of the taxpayer’s return with the usvi bir does not start the running of the period of limitations under sec_6501 pursuant to sec_932 and sec_6501 please call jacob russin at if you have any further questions the parties stipulated that mr appleton was a bona_fide_resident of the usvi for the relevant tax years if another exception to the running of the statute_of_limitations under sec_6501 applies then the irs should pursue that avenue
